201 S.E.2d 878 (1974)
284 N.C. 573
STATE of North Carolina
v.
Danny Edward COBB.
No. 78.
Supreme Court of North Carolina.
January 25, 1974.
*879 Atty. Gen. Robert Morgan, Asst. Atty. Gen. Robert G. Webb, and Associate Attorney C. Diederich Heidgerd, Raleigh, for the State.
Frye, Johnson & Barbee by Ronald Barbee, Greensboro, for defendant appellant.
PER CURIAM.
Defendant was charged with violating the Felony Firearms Act, G.S. § 14-415.1, which is as follows:
"§ 14-415.1. Possession of firearms, etc., by felon prohibited.(a) It shall be unlawful for any person who has been convicted in any court in this State, in any other state of the United States or in any federal court of the United States of a crime, punishable by imprisonment for a term exceeding two years, to purchase, own, possess or have in his custody, care or control, any hand gun or pistol.
"Every person violating the provisions of this section shall be guilty of a felony and shall be imprisoned for not more than 10 years in the State prison or shall be fined an amount not exceeding five thousand dollars ($5,000)."
Defendant had previously been convicted for the felonious possession of methadon, for which offense he was sentenced on 6 October 1970 to a prison term of twelve months. The record does not disclose that defendant's citizenship was ever restored under Chapter 13 as rewritten in 1971 (1971 Cumulative Supplement, amended 1973). Therefore, we assume that at the time of his trial on 27 November 1972 his citizenship had not been restored. On 20 April 1973, while defendant's appeal in this case was pending in the Court of Appeals, Chapter 13 of the General Statutes was rewritten by Chapter 251 of the 1973 Session Laws to provide for the automatic restoration of citizenship upon the unconditional discharge of an inmate by the Department of Corrections. G.S. § 13-1 and G.S. § 13-2. Defendant contends that his citizenship was automatically restored by the 1973 revision of Chapter 13, and that under the provisions of G.S. § 14-415.2 he is exempt from the provisions of G.S. § 14-415.1 under which he was tried and convicted. G. S. § 14-415.2 provides that "[a]ny person whose citizenship is restored under the provisions of Chapter 13 of the General Statutes, any comparable State or federal statute, shall thereafter be exempted from the provisions of G.S. 14-415.1."
Thus, the determinative question on this appeal is the same as that presented in State v. Currie, 284 N.C. 562, 202 S.E.2d 153 (1974): Is defendant entitled to the *880 benefit of the 1973 revision of Chapter 13 enacted after his trial but while his appeal was pending? Currie answered this question affirmatively and is therefore controlling in the instant case.
As in Currie, this decision is based solely on the ground that we must give defendant the benefit of the 1973 revision of Chapter 13. We do not reach other assignments of error presented by the appeal.
Upon the authority of Currie, the decision of the Court of Appeals is reversed and the case is remanded to that court with direction that the judgment in the Superior Court be arrested.
Reversed and remanded.